The Attorney               General of Texas

MARK WHITE
Attorney General


                                         Honorable Bob Bullock                       opinion No. w-498
Supreme   Court Building                 Comptroller of Public Accounts
P. 0. Box 12546
Austin, TX. 76711. 2546
                                         L.B.J. State Office Building                I&: Effect of appropriations
5121475~2501                             Austin, Texas   78774                       act rider limiting payment of
Telex    9101674-1367                                                                plaintiff's attorney fees in
Teleccxier     512/475.0266                                                          suits against the Department
                                                                                     of Corrections
1607 Main St., Suite 1400
Dallas, TX. 75201.4709                   Dear Mr. Bullock:
2141742-6944
                                              You  have requested our opinion regarding the effect of an
                                         appropriations act rider limiting payment of plaintiff's attorney fees
4624 Alberta       Ave., Suite     160
El Paso. TX.       79905-2793
                                         in suits against the Department of Corrections. House Bill No. 9,
9151533.3464                             enacted in the second called session of the Sixty-seventh Legislature,
                                         Acts 1981, 67th Leg., 2d C.S., ch. 2, at 8, provides appropriations
                                         for various penal, adult correctional and criminal justice purposes.
1220 Dallas Ave., Suite           202
                                         The statute provides, in pertinent part:
Houston.   TX. 77002.6966
7131650-0666
                                                                            AN ACT

606 Broadway,         Suite 312                   relating to appropriations for the support of
Lubbock,     TX.     79401-3479
                                                  various departments of state government for penal,
6061747-5238
                                                  adult correctional, and criminal justice purposes
                                                  and for the conduct of elections and to
4309 N. Tenth, Suite B                            appropriations for certain legal fees and court
McAllen,    TX. 76501-1665                        cost and expenses.
5121662-4547

                                                      BE IT ENACTED BY THE LEGISLATURE OF THE STATE
 200 Main Plaza, Suite 400                         OF TEXAS:
 San Antonio,  TX. 76205-2797
 5121225~4191                                         SECTION 1.    In addition to sums previously
                                                   appropriated, the following sums are appropriated
 An Equal       Opportunity/                       from the general revenue fund to the Texas
 Affirmative      Action     Employer              Department of Corrections for the period ending
                                                   August 31, 1983:

                                                      1.   a.   Speedup of current projects, adapt
                                                                permanent buildings for inmate housing,
                                                                and    cunstruction    of    additional
                                                                units/beds                  $39,710,000




                                                                p.   1784
Honorable Bob Bullock - Page 2           0.w498)




                      b.     Three employee dorms      2.490.000

             2.       Security   and   staff   excluding   fringe
                      benefits normally paid from other funds
                                                       12.407.445

             3.       Transportation of inmates from jails
                                                          677,146

             4.       Utilities, operating, and equipment costs
                      for units on line prior to February,
                      1983                             2,900,000

             Total                                   $5a,ia4,591

             Less

             Current available funds                   7,095,841

             Item j -- appropriations -- Site acquisition,
             Architectural Development and Construction


             TOTAL                                   $51,088,750

             It is the legislature's intent that none of the
          funds appropriated by Item 1 above shall be used
          to begin projects in such a way as would
          necessitate   a    request   for    an   emergency
          appropriation from the 68th Legislature for the
          purpose of completing said projects.

             . . ..

             SECTION 5. No state funds shall be expended in
          excess of $10,000 for plaintiff's attorney's or
          attorneys' fees, court costs, or other plaintiff's
          expenses in any one suit brought against the Texas
          Department of Corrections or any employee thereof
          unless   the   expenditure of    said   funds   is
          specifically authorized by an appropriations act
          of the legislature which specifically identifies
          the plaintiff's attorney or attorneys and the suit
          or suits brought against the State of Texas or any
          board or agency thereof.

     You first ask whether section 5 of House Bill No. 9 constitutes
an invalid attempt to amend general law by an appropriations act
rider.




                                         p.   1785
Honorable Bob Bullock - Page 3   (Mw-498)




     Article III, section 35 of the Texas Constitution has long been
construed to prohibit the enactment of general legislation within an
appropriations act. See Moore V. Sheppard, 192 S.W.2d 559, 561 (Tex.
1946); Attorney General Opinion NW-389 (1981). A rider to an
appropriations bill is valid, however, if its only effect is to
"detail, limit or restrict the use of the funds therein appropriated."
Attorney General Opinions V-1253; V-1254 (1951). See also, Attorney
General Opinions MW-51 (1979); M-1199 (1972). In our opinion, it is
clear that section 5 merely imposes a limitation on the expenditure of
appropriated funds.

     In Attorney General Opinion V-1253 (1951). the Attorney General
held that a rider providing that "no motor-propelled passenger vehicle
may be purchased with any of the funds appropriated in this article"
was "a mere limitation and restriction upon the use of the money
appropriated by House Bill No. 426." Likewise, section 5 of House
Bill 9 merely places a limit of $10,000 on certain kinds of
expenditures. So long as that is its only effect, it is not violative
of article III, section 35.

     You also ask whether section 5 applies only to the appropriations
made in House Bill No. 9 or whether it also imposes its restriction on
the general appropriations act previously enacted by the Sixty-seventh
Legislature, House Bill No. 656, Acts 1981, 67th Leg. ch. 875, at
3333. The opinions which have construed article III, section 35 have
reneatedlv sanctioned riders which detail. limit or restrict funds
"therein appropriated." (Emphasis added). Attorney General Opinions
V-1253; V-1254 (1951). See Conley v. Daughters of the Republic, 156
S.W. 197 (Tex. 1913). House Bill No. 9 was enacted in a called
session of the legislature. It does not purport to amend the general
appropriations bill enacted in the regular session, nor does it make
any reference thereto, except to state, "in addition to sums
previously appropriated."     It constitutes legislation entirely
separate and apart from the earlier enactment. Since, in our opinion,
a rider may restrict the expenditure of only those funds appropriated
by the legislation containing the rider, we conclude that section 5 is
not applicable to House Bill No. 656, enacted in the regular session
of the Sixty-seventh Legislature.

     You have not inquired about, and we need not address any
potential conflict between section 5 and federal legislation. But see
42 U.S.C. §1988.

                             SUMMARY

             Section 5 of House Bill No. 9, Acts 1981,
          Sixty-seventh Legislature, 2d C.S., chapter 2, at
          8, is not an invalid attempt to amend general law




                                  p. 1786
Honorable Bob Bullock - Page 4   mw-498)




         by an appropriations act rider. It applies only
         to those appropriations made in House Bill No. 9.




                                           Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTRE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Patricia Hinojosa
Richard Meyer
Jim Moellinger
Bruce Youngblood




                                   p.   1787